Citation Nr: 0301848	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating greater than 60 percent for 
enucleation of the left eye from March 6, 2000, to June 30, 
2002.

2.  Entitlement to a rating greater than 40 percent for 
enucleation of the left eye as of July 1, 2002.

3.  Propriety of the reduction from 60 percent to 40 percent 
for left eye enucleation in the April 1, 2002, rating 
decision based on a finding of clear and unmistakable error.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established a rating of 60 percent for 
the veteran's enucleation of the left eye, effective March 6, 
2000.  An April 2002 rating decision found that the June 2001 
decision was clearly and unmistakably erroneous and reduced 
the rating to 40 percent effective July 1, 2002.  The Board 
will address the issue of the reduction as well as the issue 
of entitlement to a rating greater than 60 percent from March 
6, 2000, to June 30, 2002, and entitlement to a rating 
greater than 40 percent as of July 1, 2002.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claims.

2.  The veteran has enucleation of the left eye, but is able 
to wear a prosthesis.

3.  The evidence does not show marked interference with 
employment or frequent periods of hospitalization that would 
warrant an extraschedular rating.

4.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected enucleation of the left eye.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 60 
percent from March 6, 2000, to June 30, 2002, and for a 
rating greater than 40 percent as of July 1, 2002, for 
enucleation of the left eye are not met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.321, 3.383, 4.84a, Diagnostic Codes 6066 (2002).

2.  The reduction from 60 percent to 40 percent for left eye 
enucleation in the April 1, 2002, rating decision based on a 
finding of clear and unmistakable error was proper and meets 
the procedural requirements for a compensation rating 
reduction.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.321, 3.344, 3.383, 4.84a, 
Diagnostic Code 6066 (2002).

3.  The criteria for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
are not met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the rating decisions issued regarding the claim.  
The appellant has also been informed of the pertinent 
provisions of the VCAA by means of the June 2002 supplemental 
statement of the case.

In a January 2002 letter, the RO informed the appellant of 
the evidence needed to substantiate the claim and of what 
evidence the appellant was responsible for obtaining.  The 
Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.  The 
veteran was provided a VA examination for his visual 
disability in May 2000.

To implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

I.  Evaluation of Left Eye Enucleation

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Left eye enucleation is evaluated pursuant to 
the criteria found in Diagnostic Code 6066 of the Schedule.  
38 C.F.R. § 4.84a.  Under those criteria, a rating of 40 
percent is warranted where the evidence shows anatomical loss 
of one eye.  A rating of 50 percent is warranted where the 
evidence shows anatomical loss of one eye with the inability 
to wear a prosthesis.  38 C.F.R. § 4.84a.

The regulations also provide that compensation is payable for 
the combination of service-connected and nonservice-connected 
disabilities of blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.83(a).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required.  38 C.F.R. 
§ 4.75.

The veteran has not established service connection for any 
right eye disability.  The Board notes that a May 2000 VA 
examination found his right eye corrected distant vision to 
be 20/80.  Although a March 2001 private medical report lists 
his vision as 20/200 and states that this would render the 
veteran "legally blind," that level of right eye visual 
acuity-even if in fact true, still is not blindness for VA 
compensation purposes which require that the veteran have 
only light perception to be considered blind.  See 38 C.F.R. 
§ 3.350(a)(4).  Therefore, his right eye is considered normal 
for the purpose of rating his visual disability because he is 
not shown to be blind in the right eye and that eye is 
therefore considered to be nonservice-connected.  Thus, it 
also follows there is no 
service-connected disability in that eye to rate.

A May 2000 VA examination confirms enucleation of the left 
eye.  A March 2001 private medical report shows that the 
veteran was wearing a left eye prosthesis.  Therefore, the 
Board finds that a rating greater than 40 percent is not 
warranted as the veteran is capable of wearing a prosthesis.  
While the veteran was rated as 60 percent disabled due to his 
left eye enucleation for a period of time, the Board finds 
that a rating greater than 60 percent is not warranted as no 
rating greater than 50 percent is authorized by the Schedule, 
and the veteran only meets the criteria for a 40 percent 
rating.

The Schedule provides for exceptional cases involving 
compensation.  Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board, however, finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
veteran's left eye enucleation.  The evidence does not show 
frequent periods of hospitalization.  The evidence also does 
not show marked interference with employment beyond that 
anticipated by the 40 percent rating.  While interference 
with employment is shown, this interference results from the 
veteran's various nonservice-connected disabilities-
including his right eye disability, hypertension, diabetes, 
obstructive pulmonary symptoms, arthritis, and hearing loss-
rather than from his service-connected left eye enucleation.  
Therefore, the Board finds that the application of the 
regular schedular standards has not been rendered 
impractical-which in turn means this case need not be 
referred to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service.

Accordingly, the Board finds that the criteria for 
entitlement to a rating greater than 60 percent from March 6, 
2000, to June 30, 2002, and for a rating greater than 
40 percent as of July 1, 2002, for enucleation of the left 
eye are not met.  The preponderance of the evidence is 
against the veteran's claim for higher ratings and that claim 
is denied.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.321, 3.383, 4.84a, 
Diagnostic Code 6066 (2002).

II.  Propriety of Reduction Based on Clear and Unmistakable 
Error

The Board notes that the veteran established entitlement to a 
60 percent rating for enucleation of the left eye by means of 
a June 2001 rating decision.  However, an April 2002 rating 
decision found that decision to be clearly and unmistakably 
erroneous and reduced the rating to 40 percent.  The 
veteran's appeal includes consideration of whether that 
reduction was appropriate.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims provided a 
three-pronged test to determine whether clear and 
unmistakable error was present in a prior determination:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that clear and unmistakable error "is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

The Board has examined the evidence and the pertinent laws 
and regulations and concurs that the April 2001 rating 
decision was clearly and unmistakably erroneous.  That rating 
decision assigned a rating greater than that authorized by 
the Schedule for the veteran's disability.  Therefore, 
reduction based on a finding of clear and unmistakable error 
was appropriate.  The clear and unmistakable error was the 
incorrect application of the provisions of the Schedule, 
which provides for a single service-connected eye rating of 
40 percent for anatomical loss of one eye, and 50 percent for 
anatomical loss of one eye and the inability to wear a 
prosthesis.  And as mentioned earlier, the veteran can indeed 
wear a prosthesis for his missing left eye.  So the 
assignment of a 60 percent rating in this particular instance 
was clearly and unmistakably erroneous.  Conversely, the 
assignment of a 40 percent rating for anatomical loss of one 
eye, with the ability to wear a prosthesis, was appropriate.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefor, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  If additional evidence 
is not received within that period, final rating action will 
be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).

The RO followed this procedure in reducing the veteran's 
benefits.  The veteran was informed of the proposal to reduce 
his benefits in a January 2002 letter.  Subsequently, an 
April 2002 rating decision reduced his benefits, effective 
July 1, 2002.  Therefore, the Board finds that the RO met the 
appropriate procedural requirements for a reduction in 
compensation benefits.  The Board further notes that that 
provisions of 38 C.F.R. § 3.344 are inapplicable to this 
reduction because the rating in question had been in effect 
for less than five years and because the rating reduction was 
based on a finding of clear and unmistakable error rather 
than improvement of a disability.

Accordingly, the Board finds that the reduction from 60 
percent to 40 percent in the April 1, 2002, rating decision 
based on a finding of clear and unmistakable error was proper 
and meets the procedural requirements for a compensation 
rating reduction.  The preponderance of the evidence is 
against the veteran's claim that the reduction was not 
warranted and that claim is denied.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.105, 
3.321, 3.383, 4.84a, Diagnostic Code 6066 (2002).


III.  Total Disability Rating for Compensation Purposes

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  38 C.F.R. § 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. 4.16(a); see 
also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the United States Court of Appeals for Veterans 
Claims (Court) defined "substantially gainful employment" 
as an occupation that provides an annual income that exceeds 
the poverty threshold for one person, irrespective of the 
number of hours or days that the veteran actually works and 
without regard to the veteran's earned annual income...."  
Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

The veteran has established a 40 percent disability rating 
for enucleation of the left eye.  Therefore, he does not 
currently meet the percentage criteria for a total disability 
rating for compensation purposes based on individual 
unemployability.  The Board notes that the veteran was rated 
as 60 percent disabled due to the enucleation of the left eye 
from March 6, 2000, to June 30, 2002, and thus met the 
percentage criteria of 38 C.F.R. § 4.16(a) during that 
period.  That rating has been reduced as the increase was 
clearly and unmistakably erroneous.

However, the evidence does not show that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disability.  While 
the evidence shows that the veteran is has interference with 
his employment, his nonservice-connected right eye 
disability, hypertension, diabetes, obstructive pulmonary 
symptoms, arthritis, and hearing loss, as well as other 
nonservice-connected disabilities are shown to contribute 
greatly to his employment difficulties.  The evidence does 
not show that his left enucleation, by itself, renders him 
unable to secure or follow a substantially gainful 
occupation.

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met.  The 
preponderance of the evidence is against the veteran's claim 
and the claim for total disability rating for compensation 
purposes based on individual unemployability is denied.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.16 (2002).


ORDER

Entitlement to a rating greater than 60 percent for 
enucleation of the left eye from March 6, 2000, to June 30, 
2002, is denied.

Entitlement to a rating greater than 40 percent for 
enucleation of the left eye as of July 1, 2002, is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities is denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

